                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT

                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                       THE POLICE RETIREMENT SYSTEM OF
                                  13   ST. LOUIS,                                           No. C 19-04744 WHA

                                  14                  Plaintiff,
                                  15           v.                                           ORDER CERTIFYING CLASS,
                                                                                            APPOINTING CLASS
                                  16   GRANITE CONSTRUCTION                                 REPRESENTATIVE, AND
                                       INCORPORATED, JAMES H ROBERTS,                       APPOINTING CLASS COUNSEL
                                  17
                                       JIGISHA DESAI, and LAUREL J
                                  18   KRZEMINSKI,
                                                     Defendants.
                                  19

                                  20

                                  21                                         INTRODUCTION
                                  22        In this securities action, lead plaintiff moves to certify a class. They also move for
                                  23   appointment of class representative and lead counsel. For the below reasons, the motion is
                                  24   GRANTED.
                                  25                                           STATEMENT
                                  26        A prior order set forth the background of this action at length (Dkt. No. 98). Simply put,
                                  27   the action stems from accusations that Granite Construction Incorporated misled investors by
                                  28
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 2 of 14




                                   1
                                       making false or misleading public statements between April 2018 and October 2019, which
                                   2
                                       artificially inflated the value of its stock. Granite bids on and completes large infrastructure
                                   3
                                       projects for public and private clients. The Police Retirement System of St. Louis serves as the
                                   4
                                       court-appointed lead plaintiff in this putative class action (Amd. Compl. at ¶¶ 1–2, 19, 32, 299,
                                   5
                                       322).
                                   6
                                               The amended complaint herein asserts claims against Granite, as well as individuals James
                                   7
                                       Roberts, its Chief Executive Officer; Jigisha Desai, its Chief Financial Officer; and Laurel
                                   8
                                       Krzeminski, its former Chief Financial Officer. The claims concern four infrastructure contracts
                                   9
                                       that Granite won between 2012 and 2014: (1) a $2.3 billion contract on interstate highway in
                                  10
                                       Florida (I-4 Ultimate Project); (2) a $3.14 billion contract for work on the Tappan Zee Bridge in
                                  11
                                       New York (Tappan Zee Project); (3) a $1.1 billion contract for a bridge in Pennsylvania
                                  12
Northern District of California




                                       (PennDOT Project); and (4) a $1.2 billion project to rebuild a substantial stretch of highway in
 United States District Court




                                  13
                                       Texas (Texas Project). The complaint alleges that fixed-price contracts governed each project,
                                  14
                                       meaning that Granite agreed to complete the work “for a fixed price”; Granite therefore had
                                  15
                                       “extremely limited options to obtain additional compensation” if extra expenses arose.
                                  16
                                       Moreover, Granite undertook each project as a joint venture with other construction companies.
                                  17
                                       Thus, its “financial interest in the projects (including its share of profits and losses) was tied to
                                  18
                                       its ownership stake in each . . . .” Granite took a 30% stake in the I-4 Ultimate Project, a 23.3%
                                  19
                                       stake in the Tappan Zee Project, a 40% stake in the PennDOT Project, and a 35% stake in the
                                  20
                                       Texas Project (id. at ¶¶ 4, 43–48, 52, 55, 157).
                                  21
                                               Granite employed allegedly fraudulent accounting techniques in preparing financial reports
                                  22
                                       for the four projects. The complaint alleges that each of the projects experienced significant cost
                                  23
                                       overruns, which defendants either understated or hid in Granite’s prepared financial reports. The
                                  24
                                       cost overruns from the four projects allegedly totaled about $1.4 billion. Given Granite’s
                                  25
                                       financial stake in each joint venture, the complaint alleges the company should have been
                                  26
                                       responsible for at least $14.4 million from the I-4 Project, $209.7 million from the Tappan Zee
                                  27

                                  28                                                      2
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 3 of 14




                                   1
                                       Project, $105.6 million from the PennDOT Project, and $8.75 million from the Texas Project,
                                   2
                                       totaling $338.45 million in overruns. Had Granite reported its overruns honestly in financial
                                   3
                                       statements, the complaint argues, its recognized profits and losses would have been roughly
                                   4
                                       consistent with the joint ventures’ profits and losses (on a pro rata basis). This did not happen.
                                   5
                                       Instead, throughout 2018, and in the first quarter of 2019, Granite reported more profits than the
                                   6
                                       joint venture as a whole, which sometimes recorded losses. For instance, in the first quarter of
                                   7
                                       2018, the joint venture “sustained a massive $141 million loss,” whereas Granite “recorded a
                                   8
                                       $2.6 million gain.” The complaint attributes the disparities to two types of accounting
                                   9
                                       misconduct. The first concerns Accounting Standards Codification (ASC) “Topic 606 –
                                  10
                                       Revenue from Contracts with Customers.” The second concerns ASC 450-20-50, which requires
                                  11
                                       disclosure of “reasonably possible” additional costs (id. at ¶¶ 11, 13, 119–121, 157, 159, 184;
                                  12
Northern District of California




                                       Dkt. No. 74 at 7).
 United States District Court




                                  13
                                            ASC Topic 606 pertains to revenue calculation. Per the complaint, in preparing its reports,
                                  14
                                       Granite estimated revenue for each project using the “percentage of completion” method. The
                                  15
                                       method, when employed correctly, comports with the United States Generally Accepted Accounting
                                  16
                                       Principles (GAAP). To calculate revenue for a project under the “percentage of completion”
                                  17
                                       approach, a company first divides the actual costs incurred to date by the total estimated costs to
                                  18
                                       determine the percentage completed. Then, the company multiplies that percentage by the
                                  19
                                       project’s transaction price to estimate the total revenue recognized for the project. Ceteris
                                  20
                                       paribus, the discovery of new, previously unexpected costs will increase the denominator (the
                                  21
                                       total estimated costs), thereby decreasing revenue (Amd. Compl. at ¶¶ 53–55, 159–161).
                                  22
                                            Plaintiff’s complaint alleges that defendants abused the percentage of completion method
                                  23
                                       in two ways. First, defendants artificially inflated the revenue it recognized for the four projects
                                  24
                                       by “intentionally excluding known costs,” and by overstating its likely recovery on disputed,
                                  25
                                       unaccounted-for expenses. (Granite’s fixed-price contracts allegedly made claims for recovering
                                  26
                                       new expenses very difficult to win.) The complaint concludes that together, these misstatements
                                  27

                                  28                                                   3
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 4 of 14




                                   1
                                       inflated the revenue recognized for each project in violation of GAAP (id. at ¶¶ 5, 75–78, 91, 94,
                                   2
                                       156–158, 168–171, 179).
                                   3
                                             Second, ASC 450-20-50 concerns the requirement to reveal “reasonably possible”
                                   4
                                       expenses. The complaint alleges that defendants consistently failed to disclose reasonably
                                   5
                                       possible additional costs, flouting ASC 450-20-50. Although the entities that contracted to
                                   6
                                       complete the projects in question “had asserted or threatened over $1.3 billion in claims to
                                   7
                                       recover” additional costs that had arisen in the course of the projects, the complaint alleges that
                                   8
                                       Granite underreported or did not report its share of these additional costs (an estimated $338.45
                                   9
                                       million). For the first three quarters of 2018, Granite’s financial reports did represent that three
                                  10
                                       or four of its projects presented “additional costs [that] were reasonably possible in excess of the
                                  11
                                       probable amounts included in the cost forecast,” but according to its reports, these costs never
                                  12
Northern District of California




                                       had the potential to impact Granite’s bottom line by more than $47 million. Moreover, from the
 United States District Court




                                  13
                                       fourth quarter of 2018 through the second quarter of 2019, Granite omitted any additional costs
                                  14
                                       from its disclosures. The complaint alleges that Granite acted intentionally, thus contravening
                                  15
                                       ASC 450-20-50 and violating GAAP (Amd. Compl. at ¶¶ 22–25, 105–10, 183–86).
                                  16
                                             Finally, the complaint alleges that defendants knew Granite was reporting “false and/or
                                  17
                                       misleading” information, in violation of GAAP, in financial statements and quarterly earnings
                                  18
                                       calls throughout the class period. By way of alleged proof, it avers that eight former employees
                                  19
                                       (FEs) confirm the conscious misrepresentations; the FEs have already stated that Granite’s senior
                                  20
                                       executives, including the individual defendants, knew about cost overruns, specific write-downs,
                                  21
                                       and the faulty balance sheet. Additionally, the complaint points to Granite’s use of its stock to
                                  22
                                       acquire the Layne Christensen Company, an action which gave Granite an alleged motive to fudge
                                  23
                                       the balance sheets and thereby inflate the value of its stock (id. at ¶¶ 9–10, 18–21, 25, 37, 73, 88,
                                  24
                                       143–53, 204, 212, 298).
                                  25
                                             In mid-2019, the complaint contends, Granite’s practice of concealing losses came home to
                                  26
                                       roost: it reported losses in the second and third quarters of 2019 that, as a percentage of its
                                  27

                                  28                                                    4
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 5 of 14




                                   1
                                       interest, far exceeded that of the joint venture. During those two quarters, Granite announced
                                   2
                                       charges of $242 million, driven by the four projects, which reduced profits and caused its stock
                                   3
                                       price to drop over 40%. The complaint alleges that these charges could not have been attributed
                                   4
                                       to unanticipated costs emerging in 2019, but rather resulted from losses incurred throughout the
                                   5
                                       class period that had been “improperly delayed” (id. at ¶¶ 2, 13, 15, 17, 28, 132, 140, 154, 133,
                                   6
                                       272, 307).
                                   7
                                             Lead Plaintiff claims to have acquired stock in Granite at an inflated price before the sharp
                                   8
                                       decline in 2019. The complaint accuses Granite of violations of 10(b) of the Securities
                                   9
                                       Exchange Act of 1934, attributes to all defendants violations of SEC Rule 10b-5, and alleges
                                  10
                                       violations of Section 20(a) of the Securities Exchange Act against individual defendants Roberts,
                                  11
                                       Desai, and Krzeminski. Defendants earlier moved to dismiss, arguing the following: (1) plaintiff
                                  12
Northern District of California




                                       failed to allege an actionable misrepresentation; (2) plaintiff failed to plead scienter; (3) the
 United States District Court




                                  13
                                       Private Securities Litigation Reform Act’s (“PSLRA”) safe harbor provides a defense; and (4)
                                  14
                                       plaintiff failed to allege control person liability (Dkt. No. 74 at 5–8). An order herein granted the
                                  15
                                       motion with respect to certain Section 20(a) claims against two individual defendants and denied
                                  16
                                       the remainder (id. at ¶¶ 322–25, 332, 336, Dkt. No. 98).
                                  17
                                             In July 2020 (following the commencement of this action), Granite stated that it would re-
                                  18
                                       report its class-period financials and admitted in a Form 8-K that the 2018 Form 10-K and the
                                  19
                                       10-Q reports for the first three quarters of 2019 “should no longer be relied upon due to
                                  20
                                       misstatements contained in such financial statements . . . .” In November 2020, Granite reported
                                  21
                                       that an Audit Committee investigation “is substantially complete,” and that Granite is
                                  22
                                       “evaluating the impact of the investigation on its prior period financial statements and
                                  23
                                       implementing appropriate remediation actions.” In the same month, Granite filed a Form 8-K,
                                  24
                                       which announced an agreement with its lenders to file audited financial statements (for 2019’s
                                  25
                                       Form 10-K and for its unaudited financial statements for the first three quarters of 2020) by the
                                  26
                                       end of February 2021 (Borkon Decl. Exh.s D–F.)
                                  27

                                  28                                                    5
                                           Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 6 of 14




                                   1
                                                Lead Plaintiff now moves to certify the class consisting of:
                                   2
                                                         All persons and entities who purchased or otherwise acquired
                                   3
                                                         Granite common stock during the period of April 30, 2018, through
                                   4                     October 24, 2019, inclusive (the “Class Period”) and were damaged
                                                         thereby.1
                                   5

                                   6            In support of this motion, Lead Plaintiff submits an expert report by Chad Coffman, CFA,

                                   7       and copies of the SEC filings that contain some of the alleged misrepresentations. It also moves

                                   8       to appoint St. Louis as Class Representative and to appoint BFA as Class Counsel. Defendants

                                   9       filed a notice of non-opposition. This order follows full briefing and oral argument (Decl. of

                                  10       Peter E. Borkon, Exh.s A–E, Dkt. No. 121).

                                  11

                                  12                                                        ANALYSIS
Northern District of California
 United States District Court




                                  13            Certification under Rule 23(b)(3) is a two-step process. A plaintiff must first show that the

                                  14       four prerequisites of Rule 23(a) are met: (1) the class is so numerous that joinder of all members

                                  15       is impracticable; (2) there are questions of law or fact common to the class; (3) the claims or

                                  16       defenses of the representative parties are typical of the claims or defenses of the class; and (4)

                                  17       the representative parties will fairly and adequately protect the interests of the class. For a

                                  18       damages class under Rule 23(b)(3), a plaintiff must establish “that the questions of law or fact

                                  19       common to class members predominate over any questions affecting only individual members,

                                  20       and that a class action is superior to other available methods for fairly and efficiently

                                  21       adjudicating the controversy.” A plaintiff bears the burden of demonstrating that these

                                  22       requirements are met. Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 956–57 (9th Cir. 2013).

                                  23

                                  24

                                  25   1
                                         Excluded from the proposed class are (i) defendants and any affiliates or subsidiaries thereof, (ii) present and former
                                       officers and directors of Granite and its subsidiaries or affiliates, and their immediate family members (as defined in
                                  26   Item 404 of SEC Regulation S-K, 17 C.F.R. § 229.404, Instructions (1)(a)(iii) and (1)(b)(ii)); (iii) defendants’ liability
                                       insurance carriers, and any affiliates or subsidiaries thereof; (iv) any entity in which any defendant has or has had a
                                  27   controlling interest; (v) Granite’s employee retirement and benefits plan(s); and (vi) the legal representatives, heirs,
                                       estates, agents, successors, or assigns of any person or entity described in the preceding five categories (Mot. at n. 3).
                                  28                                                               6
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 7 of 14




                                   1
                                            The Supreme Court has “cautioned that a court’s class-certification analysis must be
                                   2
                                       rigorous and may entail some overlap with the merits of the plaintiff’s underlying claim,” Wal–
                                   3
                                       Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011); however, “[m]erits questions may be
                                   4
                                       considered to the extent — but only to the extent — that they are relevant to determining
                                   5
                                       whether the Rule 23 prerequisites for class certification are satisfied.” Amgen Inc. v. Conn. Ret.
                                   6
                                       Plans and Trust Funds, 568 U.S. 455, 464–65 (2013).
                                   7
                                            1.      RULE 23(a)
                                   8
                                                    A.      NUMEROSITY
                                   9
                                            Lead Plaintiff estimates that there are hundreds "if not thousands of" members in the class,
                                  10
                                       based on the between 40 and 49 million shares then-outstanding on the New York Stock
                                  11
                                       Exchange (NYSE) during the class period. There are also 453 institutional investors, which is
                                  12
Northern District of California




                                       sufficient to satisfy numerosity. While the class number is uncertain at present, this volume of
 United States District Court




                                  13
                                       shares and high trade volume (2.16 million weekly) will likely make joinder impractical. This
                                  14
                                       satisfies the numerosity requirement of Rule 23(a)(1) (Mot. at 5, Coffman Decl. ¶71§).
                                  15
                                                    B.      COMMONALITY
                                  16
                                            To show commonality, a plaintiff “need not show . . . that every question in the case, or
                                  17
                                       even a preponderance of questions, is capable of class wide resolution. So long as there is even a
                                  18
                                       single common question, a would-be class can satisfy the commonality requirement of Rule
                                  19
                                       23(a)(2).” Parsons v. Ryan, 754 F.3d 657, 675 (9th Cir. 2014). Here, the plaintiffs’ allegations
                                  20
                                       that investors were defrauded by the same public misrepresentations, in SEC filings and earnings
                                  21
                                       calls, and suffered similar losses as a result, fulfill Rule 23(a)’s commonality requirement. Even
                                  22
                                       if individual damages calculations differ, the “artificial inflation per share” will be the same for
                                  23
                                       each class member (Mot. at 11, 18).
                                  24
                                                    C.      TYPICALITY
                                  25
                                            Typicality is satisfied if “the claims or defenses of the representative parties are typical of
                                  26
                                       the claims or defenses of the class.” Rule 23(a)(3). “Under the rule's permissive standards,
                                  27

                                  28                                                    7
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 8 of 14




                                   1
                                       representative claims are ‘typical’ if they are reasonably co-extensive with those of absent class
                                   2
                                       members; they need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011,
                                   3
                                       1020 (9th Cir. 1998). Class certification is inappropriate, however, if a putative class
                                   4
                                       representative is subject to “unique defenses which threaten to become the focus of the
                                   5
                                       litigation.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). In the instant
                                   6
                                       action, the alleged risks and additional costs related to the joint-venture constructions projects,
                                   7
                                       coupled with Granite’s alleged misrepresentations and subsequent disclosures, caused St. Louis
                                   8
                                       and absent class members alike to suffer financial loss. As a result, St. Louis’ claims rest on the
                                   9
                                       same legal theories as do the claims of other class members.
                                  10
                                                    D.      ADEQUACY
                                  11
                                             The adequacy requirement of Rule 23(a)(4) permits certification only if “the representative
                                  12
Northern District of California




                                       parties will fairly and adequately protect the interests of the class.” The two key inquiries are (1)
 United States District Court




                                  13
                                       whether there are conflicts within the class; and (2) whether plaintiff and counsel will vigorously
                                  14
                                       fulfill their duties to the class. See Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir.
                                  15
                                       2011).
                                  16
                                             Here, Lead Plaintiff “purchased or otherwise acquired Granite common stock during the
                                  17
                                       period of April 30, 2018 through October 24, 2019” and was “damaged thereby,” thus it falls
                                  18
                                       neatly within the putative class definition. St. Louis, which has already litigated this case at the
                                  19
                                       motion to dismiss and discovery stages, is undoubtedly familiar with the basis for this suit. St.
                                  20
                                       Louis also details its understanding of its responsibilities as Lead Plaintiff and has engaged in
                                  21
                                       due diligence to select lead counsel. St. Louis previously identified Mark Lawson, its Executive
                                  22
                                       Director, as the individual in charge of managing litigation. He remains in charge. Mr. Lawson
                                  23
                                       was previously Secretary and General Counsel to the St. Louis Board of Police Commissioners.
                                  24
                                       St. Louis has been or is currently lead plaintiff in six other class actions and has also asserted that
                                  25
                                       neither travel impediments nor conflicts in carrying out its responsibilities as Lead Plaintiff here
                                  26
                                       exist. This order concludes that St. Louis shares class members’ task. All claims require proof
                                  27

                                  28                                                    8
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 9 of 14




                                   1
                                       that defendants violated Section 10(b), Rule 10b-5, and Rule 20(a); no differences appear in St.
                                   2
                                       Louis’ interests or circumstances that would derail certification in this securities class action. St.
                                   3
                                       Louis has shown adequacy (Lawson Decl. ¶3, Mot. at 7–8).
                                   4
                                             Based on the foregoing, St. Louis has satisfied the elements of Rule 23(a). Accordingly,
                                   5
                                       this order now turns to the requirements of Rule 23(b).
                                   6
                                            2.       RULE 23(b)
                                   7
                                                     A.      PREDOMINANCE
                                   8
                                             Rule 23(b)(3) requires that “questions of law or fact common to class members
                                   9
                                       predominate over any questions affecting only individual members.” This requirement “tests
                                  10
                                       whether proposed classes are sufficiently cohesive to warrant adjudication by representation.”
                                  11
                                       Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997). This requirement is satisfied when
                                  12
Northern District of California




                                       common questions represent a significant portion of the case and can be resolved for all
 United States District Court




                                  13
                                       members of the class in a single adjudication. See Comcast v. Behrend, 569 U.S. 27 (2013).
                                  14
                                       Rule 23(b)(3) requires a showing that questions common to the class predominate, not that those
                                  15
                                       questions will be answered on the merits in favor of the class. The office of a Rule 23(b)(3)
                                  16
                                       certification ruling is not to adjudicate the case; rather, it is to select the “metho[d]” best suited to
                                  17
                                       adjudication of the controversy “fairly and efficiently.” Amgen Inc. v. Connecticut Retirement
                                  18
                                       Plans and Trust Funds, 568 U.S. 455, 461 (2013).
                                  19
                                             Section 10(b) of the Securities Exchange Act of 1934 and the Securities and Exchange
                                  20
                                       Commission's Rule 10b–5 prohibit making any material misstatement or omission in connection
                                  21
                                       with the purchase or sale of any security. To recover damages for a violation of Section 10(b)
                                  22
                                       and Rule 10b-5, a plaintiff must prove “(1) a material misrepresentation or omission by the
                                  23
                                       defendant; (2) scienter; (3) a connection between the misrepresentation or omission and the
                                  24
                                       purchase or sale of a security; (4) reliance upon the misrepresentation or omission; (5) economic
                                  25
                                       loss; and (6) loss causation.” Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 267
                                  26
                                  27

                                  28                                                     9
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 10 of 14




                                   1
                                       (2014). To prevail under Section 10(b) of the Exchange Act and Rule 10b-5, Lead Plaintiff must
                                   2
                                       prove all six elements.
                                   3
                                             Elements (1) and (2) plainly affect all members of this putative class because they relate to
                                   4
                                       Granite’s actions or inactions and their generalized effect on stock prices, not circumstances
                                   5
                                       unique to individual class members. Elements (3) and (4), regarding reliance, and (5) and (6),
                                   6
                                       addressing damages, require further discussion.
                                   7
                                                             (i)     Reliance
                                   8
                                             Lead Plaintiff relies on the “fraud-on-the-market” theory to establish reliance. In
                                   9
                                       Halliburton Co., supra, 573 U.S. at 266, the Supreme Court rearticulated the principle that
                                  10
                                       plaintiffs may establish a rebuttable presumption of reliance in securities cases under a “fraud-
                                  11
                                       on-the-market” theory. See also Basic Inc. v. Levinson, 485 U.S. 224, 242–43 (1988).
                                  12
Northern District of California




                                       Halliburton affirmed Basic, which had “created a rebuttable presumption of investor reliance
 United States District Court




                                  13
                                       based on the theory that investors presumably rely on the market price, which typically reflects
                                  14
                                       the misrepresentation or omission.” No. 84 Employer–Teamster Joint Council Pension Trust
                                  15
                                       Fund v. America West Holding Corp., 320 F.3d 920, 934 n. 12 (9th Cir. 2003). Without the
                                  16
                                       presumption, class certification would be virtually impossible, as individual questions regarding
                                  17
                                       reliance would predominate over common questions. See Binder v. Gillespie, 184 F.3d 1059,
                                  18
                                       1063 (9th Cir. 1999). To establish the “fraud-on-the-market” theory, Lead Plaintiff must show
                                  19
                                       that it traded in a market that is “efficient,” i.e. one that fully digests all available material
                                  20
                                       information about a security and incorporates it into the security's price. See Halliburton, supra,
                                  21
                                       573 U.S. at 268; see also Basic, supra, 485 U.S. at 243–44. An efficient market in effect acts as
                                  22
                                       the agent of the investor, informing the investor that, “given all the information available to it,
                                  23
                                       the value of the stock is worth the market price.” Basic, supra, 485 U.S. at 244. To rebut the
                                  24
                                       presumption, the defendants must show that no link exists between the alleged misrepresentation
                                  25
                                       or omission and the investors’ decisions to trade. See ibid.
                                  26
                                  27

                                  28                                                     10
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 11 of 14




                                   1
                                             Granite stock traded on the NYSE, a quintessentially efficient market. Lead Plaintiff's
                                   2
                                       expert, Chad Coffman, CFA, analyzed efficiency during the class period. He used tests
                                   3
                                       “regularly considered by financial economists and courts in determining whether the market for a
                                   4
                                       particular security is efficient”: the five Cammer factors and three Krogman factors, plus he
                                   5
                                       weighs other considerations, which are detailed below. See Cammer v. Bloom, 711 F. Supp.
                                   6
                                       1264, 1273 (D.N.J. 1989); Krogman v. Sterritt, 202 F.R.D. 467, 478 (N.D. Tex. 2001) (adding
                                   7
                                       additional factors to the Cammer test) (Borkon Decl. Exh. E at ¶¶ 6, 24, 19, 25–70).
                                   8
                                             The Cammer factors examine “1) average weekly trading volume, 2) analyst coverage, 3)
                                   9
                                       market makers, 4) SEC Form S-3 eligibility, and 5) price reaction to unexpected information.”
                                  10
                                       First, Coffman concludes, Granite’s 2.16 million average weekly trading volume exceeded the
                                  11
                                       average security on either the NYSE or the NASDAQ. Second, numerous security analysists
                                  12
Northern District of California




                                       reported on Granite’s securities. Third, Granite stock was actively traded on the NYSE. Fourth,
 United States District Court




                                  13
                                       Granite qualified to file a Form S-3 during the class period. Only issuers with sufficiently large
                                  14
                                       public floats or individual offerings may file such a form, which is intended to both attract
                                  15
                                       investors and protect participants from liability in the registration process. Fifth, shifts in
                                  16
                                       Granite-specific information prompted changes in Granite’s prices during the class period, and
                                  17
                                       beyond. To test this, Coffman performed an event study and concluded that changes in the
                                  18
                                       Market Index and Peer Index helped to explain changes in Granite common stock’s expected
                                  19
                                       returns during the class period (id. at ¶¶ 20, 25, 51, 56).
                                  20
                                             With respect to the first Krogman factor, Coffman found that Granite showed market
                                  21
                                       capitalization greater than the majority of NYSE and NASDAQ stocks during the class period.
                                  22
                                       The second marker, bid-ask spread represents the cost to transact and indicates greater efficiency
                                  23
                                       when the spread is “narrow.” In November 2018, Granite's bid-ask spread was narrow (between
                                  24
                                       0.034% and 0.078%), well below average spread of 100 randomly-selected common stocks
                                  25
                                       Coffman chose this sample month because, in it, Granite had the largest bid-spread of any time
                                  26
                                  27

                                  28                                                    11
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 12 of 14




                                   1
                                       during the class period. The third Krogman factor, public float (the percentage of shares not held
                                   2
                                       by insiders), pointed to efficiency: 99% of shares were held by outsiders (id. at ¶¶ 68–70).
                                   3
                                            Coffman considered a few additional indicators: he found zero autocorrelation of Granite
                                   4
                                       stocks in the class period. Autocorrelation represents the degree to which past price movements
                                   5
                                       predict future ones, which, when non-zero, indicates inefficiency. He also noted “considerable
                                   6
                                       option trading,” which points to efficiency (id. at ¶¶ 72–76).
                                   7
                                            Having shown his work, Lead Plaintiff’s expert has established a rebuttable presumption of
                                   8
                                       reliance because Granite common stocks were traded in an efficient market during the class
                                   9
                                       period. Defendant, to repeat, does not oppose the motion. The presumption stands.
                                  10
                                                            (ii)    Damages
                                  11
                                            In Comcast, the Supreme Court reiterated the principle that under Rule 23(b), a plaintiff
                                  12
Northern District of California




                                       must establish that damages are capable of measurement on a class-wide basis. citing Comcast,
 United States District Court




                                  13
                                       supra, 569 U.S. at 34. This requires plaintiffs to “show that their damages stemmed from the
                                  14
                                       defendant's actions that created the legal liability” and can “feasibly and efficiently be calculated
                                  15
                                       once the common liability questions are adjudicated.” Leyva v. Medline Indus. Inc., 716 F.3d
                                  16
                                       510, 514 (9th Cir. 2013), citing Comcast, supra, 569 U.S. at 34.
                                  17
                                            Securities class-action plaintiffs widely employ the “out-of-pocket” method to calculate
                                  18
                                       damages for a class of stockholders: damages are equal to the artificial inflation at time of
                                  19
                                       purchase less that at time of sale. Coffman, asked to propose a method of class-wide damages
                                  20
                                       calculation, suggests the out-of-pocket method, for which he would employ an “event study” to
                                  21
                                       determine the two price inflation levels. Calculating the actual inputs into the out-of-pocket
                                  22
                                       method by parsing and scaling the abnormal returns requires an analysis of “loss causation.”
                                  23
                                       Loss causation requires a plaintiff to examine how “inflation per share may have evolved over
                                  24
                                       the class period.” This can be accomplished via “constant dollar inflation,” “constant percentage
                                  25
                                       inflation,” or other methods. This stage does not require proof of loss causation for any
                                  26
                                       individual class member, it merely requires establishing that a class-wide approach can be
                                  27

                                  28                                                   12
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 13 of 14




                                   1
                                       employed once (and if) the aggrieved side meets its burden. See Halliburton, supra, 563 U.S. at
                                   2
                                       809 (id. at ¶ 81). The out-of-pocket method will be suitable and fulfills the damages element of
                                   3
                                       Rule 23(b).
                                   4
                                                     B.     SUPERIORITY
                                   5
                                             “The purpose of the superiority requirement is to assure that the class action is the most
                                   6
                                       efficient and effective means of resolving the controversy.” Wolin v. Jaguar Land Rover N. Am.,
                                   7
                                       LLC, 617 F.3d 1168, 1175 (9th Cir. 2010) (citations and quotations omitted). The factors to be
                                   8
                                       considered in determining whether a class action is superior to other available methods include
                                   9
                                       class members’ interests in individual litigation, the extent and nature of other litigation already
                                  10
                                       commenced by members of the class, the forum, and manageability. See Rule 23(b)(3)(B). This
                                  11
                                       class action is superior to other types of action because individual class members would find it
                                  12
Northern District of California




                                       difficult to litigate such resource-intensive claims, the record reflects no state-law actions, the
 United States District Court




                                  13
                                       federal forum is appropriate, and no special manageability issues confound case resolution.
                                  14
                                             This showing satisfies the superiority element of Rule 23(b). Having met both (a) and (b),
                                  15
                                       Lead Plaintiff’s motion to certify the class is GRANTED.
                                  16
                                            3.       LEAD COUNSEL
                                  17
                                             A November 2019 order herein directed Lead Plaintiff to conduct a due diligence process
                                  18
                                       to select Lead Counsel, and then move for appointment and approval of its selection. Lead
                                  19
                                       Plaintiff has timely moved and has submitted under seal declarations and exhibits explaining its
                                  20
                                       process for choosing counsel as well as an explanation of why it favors selected counsel over
                                  21
                                       other potential candidates.
                                  22
                                             Pursuant to the PSLRA, “[t]he most adequate plaintiff shall, subject to the approval of the
                                  23
                                       court, select and retain counsel to represent the class.” 15 U.S.C. 78u–4(a)(3)(B)(v). “[I]f the
                                  24
                                       lead plaintiff has made a reasonable choice of counsel, the district court should generally defer to
                                  25
                                       that choice.” Cohen v. U.S. Dist. Court for N. Dist. Of Cal., 586 F.3d 703, 712 (9th Cir. 2009).
                                  26
                                  27

                                  28                                                   13
                                       Case 3:19-cv-04744-WHA Document 127 Filed 01/21/21 Page 14 of 14




                                   1
                                            The undersigned has reviewed the explanations by Lead Plaintiff and the materials
                                   2
                                       submitted, which detail the request for proposal, the comparably low fee structure of Bleichmar
                                   3
                                       Fonti & Auld LLP (BFA), and BFA’s experience. Based on that review, this order appoints
                                   4
                                       Lead Plaintiff’s choice, BFA. The Court appreciates the time and effort undertaken by the other
                                   5
                                       firms that applied to serve as counsel for Lead Plaintiff.
                                   6
                                                                               CONCLUSION
                                   7
                                            The motion to certify the above-quoted class is GRANTED. St. Louis shall serve as Class
                                   8
                                       Representative and Plaintiff and Bleichmar Fonti & Auld LLP as Lead Counsel. Within
                                   9
                                       FOURTEEN CALENDAR DAYS of the date of entry of this order, all parties shall submit jointly an
                                  10
                                       agreed-upon form of notice, which must incorporate the information set forth above regarding
                                  11
                                       the parallel actions. St. Louis along with defendants must also submit a joint proposal for
                                  12
Northern District of California




                                       dissemination of the notice, and the timeline for opting out of the action. Lead Plaintiff must
 United States District Court




                                  13
                                       bear the costs of the notice, which shall include mailing by first-class mail.
                                  14

                                  15
                                            IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: January 21, 2021.
                                  18
                                  19

                                  20                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   14
